DETAILED ACTION
This is an Office action based on application number 15/279,930 filed 29 September 2016, which claims priority to KR10-2015-0152191 filed 30 October 2015. Claims 1-20 are pending. Claims 1 and 19-20 are withdrawn due to Applicant’s election.
Amendments to the claims, filed 15 September 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2020 has been entered.

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action mailed 16 July 2020, are withdrawn due to Applicant’s amendments, arguments, a reconsideration of the prior art references, and a novel search of the prior art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 2 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. US 2016/0111678 A1) in view of the evidence of Khandpur et al. (US Patent Application Publication No. US 2003/0190468 A1).

Regarding instant claim 2, Lee discloses a light-transmissive adhesive film which includes an adhesive layer which includes an adhesive layer in which an elastic modulus in a second area is higher than that in a first area (paragraph [0016]), which is illustrate in FIG. 1, reproduced below:

    PNG
    media_image1.png
    188
    417
    media_image1.png
    Greyscale

	Light-transmissive adhesive film <100> comprises an adhesive layer <110> partitioned into two areas: a first area <112> having a predetermined elastic modulus and a second area <114> having a higher elastic modulus than that of the first area (paragraphs [0056; 0070]).
	The elastic modulus of Lee is construed to be analogous to the storage modulus of the claim.


    PNG
    media_image2.png
    379
    597
    media_image2.png
    Greyscale

	Lee further teaches that the differing elastic moduli are obtained by exposing the first area to UV light irradiation, which breaks photocrosslinkable sites to create a low crosslinked area having a low elastic modulus (paragraphs [0073-0074]; FIG. 3).

    PNG
    media_image3.png
    293
    646
    media_image3.png
    Greyscale

	Lee teaches that such a film has high adhesive strength that also would not be damaged during folding and unfolding manipulation of structures comprising said film (paragraph [0036]).
	Lee does not explicitly disclose the modulus at the specific temperatures of the individual areas. Lee does not explicitly disclose the first and second areas have different peel strengths.

Since the instant specification is silent to unexpected results, the specific amount of moduli at a specific temperature of each individual layer are not considered to confer patentability to the claims. As the ability of an adhesive structure to fold an unfold without easily being damaged is a variable that can be modified, among others, by adjusting the modulus of the different adhesive areas through the selection of materials used to produce the adhesive composition, the precise amounts would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the moduli at any desirable operable temperature of the individual adhesive regions in the adhesive structure of Lee to obtain the desired folding and unfolding manipulation ability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	Therefore, given that Lee teaches that the first adhesive region having a lower storage modulus is formed by breaking crosslinked bonds (thereby reducing the amount of crosslinking), said first adhesive region would necessarily have a stronger adhesive strength than that of the second, more crosslinked region.

Regarding instant claim 14, Lee further discloses that the adhesive film has a desirably high adhesive strength (paragraph [0036]). Lee further discloses that low adhesive strength leads to undesirable delamination of the adhesive (paragraph [0011]).
	Lee does not explicitly disclose the specific adhesive strength of the first adhesive region.
Since the instant specification is silent to unexpected results, the specific adhesive strength is not considered to confer patentability to the claims. As the  prevention of adhesive delamination is a variable that can be modified, among others, by adjusting the strength of the adhesive through the selection of materials and treatment, the precise strength would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed strength cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the strength of the adhesive in Lee to obtain the desired prevention of delamination (In re Boesch, 617 F.2d. 272, 205 USPQ In re Aller, 105 USPQ 223).

Regarding instant claims 15-16, Lee discloses specific adhesive embodiments within the scope of the disclosure having a haze of < 1% and a transmittance of greater than 90% (TABLE 1). Therefore, it is considered that Lee desires all adhesives encompassed by the scope of the disclosure beneficially have similar haze and transmittance properties.

Regarding instant claim 17, Lee discloses that the light-transmissive adhesive comprising at least two different areas having different elastic moduli is not easily damaged even when unfolding and folding is repeated for a long period of time (paragraph [0036]).
	Lee does not explicitly recite the properties recited by the instant claim.
	However, since the instant specification is silent to unexpected results, the specific number of folding cycles at a specific temperature and curvature is not considered to confer patentability to the claims. As the prevention of damage due to prolonged and repeated folding and unfolding manipulations is a variable that can be modified, among others, by adjusting the moduli of the different adhesive regions, the precise number of folding cycles would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed strength cannot be considered critical. In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 18, Lee discloses that the light-transmissive adhesive comprising at least two different areas having different elastic moduli is not easily damaged even when unfolding and folding is repeated for a long period of time (paragraph [0036]).
	Lee does not explicitly disclose the specific difference in modulus at a specific temperature of the first and second region.
However, since the instant specification is silent to unexpected results, the specific difference in modulus between the first and second adhesive regions is not considered to confer patentability to the claims. As the ability for the adhesive sheet to fold an unfold repeatedly over time without damaging the adhesive sheet is a variable that can be modified, among others, by adjusting the individual and different moduli of each adhesive region, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the modulus difference In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of the evidence of Khandpur as applied to claim 2 above, and further in view of Nakada et al. (WIPO International Publication No. WO 2015/084960 A1) (Nakada).

Regarding instant claim 3, Lee discloses the adhesive sheet structure as cited in the rejection of claim 1 above. Lee further discloses that said adhesive desirably has high adhesive strength (paragraph [0036]) to avoid delamination (paragraph [0011]).
	Lee does not explicitly disclose the ratio of adhesive strength of the first adhesive area at one temperature in reference to another.
	However, Nakada teaches that it is desirable for an optically clear transparent to maintain its adhesive strength and resistance to interlayer peeling for the working life on an article that uses such an adhesive, wherein these characteristics can be determined by means of an accelerated aging test that heats and holds an adhesive to an elevated temperature and measures its properties. See p. 11-12.  Therefore, it is the Examiner’s position that the prior art recognizes that it is desirable for an adhesive to at least maintain an adhesive strength level when exposed to increased heating.

Since the instant specification is silent to unexpected results, the specific ratio of adhesive strength at an elevated temperature in reference to a lower temperature is not considered to confer patentability to the claims. As maintenance of adhesive strength over the entire working life of an adhesive article is a variable that can be modified, among others, by adjusting the adhesive strength of the adhesive at elevated temperatures through the selection and treatment of a particular adhesive composition, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adhesive strength at an elevated temperature of the adhesive of Lee to obtain the desired adhesive strength maintenance over the lifetime of the adhesive (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
.

Claims 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of the evidence of Khandpur as applied to claim 2 above, and further in view of Kim et al. (US Patent Application Publication No. US 2012/0121881 A1) (Kim) and the evidence of LookChem – Isobornyl acrylate (LookChem) and ChemSpider – Dipentaerythritol Hexaacrylate (LookChem DH).

Regarding instant claim 4, Lee discloses the adhesive sheet as cited in the rejection of claim 2, above. Lee further discloses that the adhesive comprises several acrylic-based monomers (paragraph [0066]).
	Lee does not explicitly disclose the specific composition of the claims.
	However, Kim discloses acrylic film (Title) having small thickness variation, excellent thickness precision, and minimized defects, wherein such a film is usable in the production of adhesives for optical products and for electronic components (paragraph [0010]).
	Kim discloses that the acrylic film is produced from an acrylic syrup comprising an acrylic copolymer, a reactive monomer, and a photoinitiator (paragraphs [0011-0015]). Kim further discloses that the reactive monomer dilutes the polymer and is inclusive of monofunctional (meth)acrylate monomers (paragraphs [0021-0022]). Kim further discloses that the resin syrup includes a crosslinker to improve physical 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art references before him or her, to use the acrylic film composition of Kim to produce the adhesive of Lee. The motivation for doing so would have been that the acrylic film composition usable as an adhesive for optical products of Kim is analogous to the adhesive comprising acrylate-based monomers desired by Lee. Furthermore, the acrylic films of Kim have small thickness variation, excellent thickness precision, and minimized defects.
	Therefore, it would have been obvious to combine Kim with Lee to obtain the invention as specified by the instant claims.

Regarding instant claim 5, Kim discloses that the reactive monomer is inclusive of isobornyl acrylate (paragraph [0022])
	LookChem – IBA provides evidence that the boiling point of isobornyl acrylate is 244.535ºC.
	Kim further discloses that the multifunctional acrylate is inclusive of dipentaerythritol hexaacrylate (paragraph [0030]).
	LookChem – DH provides evidence that the boiling point of dipentaerythritol hexaacrylate is 640.7ºC.

Regarding instant claim 6, Kim discloses reactive monomers inclusive of monofunctional (meth)acrylic monomers that are not urethane-based (paragraph 
	Similarly, Kim discloses multifunctional acrylates inclusive of those that are not urethane-based (meth)acrylic monomers (paragraph [0030]). Further, Kim does not explicitly disclose that the multifunctional acrylates are necessarily selected from urethane based (meth)acrylic monomers such that the acrylic resin can perform its intended use.

Regarding instant claim 7, Kim further discloses that the reactive monomer is inclusive of a list of monofunctional acrylic monomers that includes some of those monomers recited by the instant claim (e.g., isobornyl (meth)acrylate, 2-ethylhexyl (meth)acrylate, and isooctyl (meth)acrylate) (paragraph [0022]).

Regarding instant claim 8, Kim further discloses a broad list of monofunctional acrylate monomers used as reactive monomers to dilute the polymer in the resin syrup, and suggests that a combination of monomers are used (paragraphs [0022-0023]), i.e., “a polar monomer maybe used alone or in combination with the acrylic monomers” (paragraph [0023]), which seems to suggest that a plurality of monomers are used. Kim further discloses that the selection of polar monomers enables effective control of cohesion and mechanical strength of the film (paragraph [0023])
Since the instant specification is silent to unexpected results, the specific amounts of individual reactive monomers are not considered to confer In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding instant claim 9, Kim further discloses that the reactive monomer is inclusive of monofunctional (meth)acrylates including 2-ethylhexyl(meth)acrylate, isooctyl(meth)acrylate, lauryl(meth)acrylate, t-butyl(meth)acrylate, 2-hydroxypropyl(meth)acrylate, 4-hydroxybutyl(meth)acrylate, 2-hydroxyethyl(meth)acrylate, isobornyl(meth)acrylate, and aromatic(meth)acrylates (paragraphs [0022-0023]).

Regarding instant claim 10, Kim further discloses that the crosslinker selected from multifunctional acrylates is inclusive of di(meth)acrylates, tri(meth)acrylates, 

Regarding instant claim 11, Kim further discloses that the multifunctional acrylate is present in an amount of 0.05 parts by weight based on 100 parts by weight of the reactive monomer (paragraph [0031]), which is inclusive of the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 12, Kim further discloses that the acrylic copolymer is a polymer of a monomer mixture including (meth)acrylic acid alkyl esters and hydroxyl group containing compounds inclusive of hydroxyl group-containing (meth)acrylic monomers (paragraphs [0015-0017]).

Regarding instant claim 13, Kim further discloses that the acrylic copolymer is a polymer of a monomer mixture including (meth)acrylic acid alkyl esters, (meth)acrylic acid alkoxyalkyl esters, hydroxyl group containing compounds, and carboxyl group containing compounds (paragraph [0015]).
	Kim further discloses that the hydroxyl group containing compounds are inclusive of hydroxyl group-containing (meth)acrylic monomers and the carboxyl group containing compounds are inclusive of carboxylic acid group-containing (meth)acrylic monomers (paragraph [0017]).


Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the previous prior art rejections of record, the previous prior art rejections are withdrawn and replaced by new grounds of rejection relying on a different interpretation of the Lee reference.
Applicant traverses the reliance on the Lee reference. Specifically, Applicant contends that Lee is silent with regard to the enumeration of modulus at specific temperature.
	Applicant’s argument is persuasive. However, the grounds of rejection are altered based on the interpretation that it would have been obvious to optimize the properties of the adhesive sheet to obtain the Applicant’s invention based on the analysis that the Lee and the inventors of the instant application address similar conceptual ideas with regard to the properties of the adhesive sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bower et al. (US Patent Application Publication No. US 2014/0295150 A1) discloses the joining of multiple layers of a flexible display with an optical adhesive that affords greater flexibility at specific locations of the display (paragraph [0001], which is accomplished using an OCA layer which has selectively patterned regions of different elastic moduli (paragraph [0027]) obtainable by selective curing of a uniform LOCA film to create patterned regions of different elastic modulus (paragraph [0035]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        




/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/12/21